DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Snoswell et al. (US 2016/0237767 cited by applicant).
With respect to claim 12, the reference discloses a lost circulation material (LCM) composition, comprising: a plurality of spheres, each sphere comprising: a sphere body; and a plurality of substantially-straight protrusions, each protrusion extending outward from a surface of the sphere body; wherein a first protrusion of a first sphere of the plurality of spheres engages with a second protrusion of an adjacent second sphere such that the plurality of spheres form a structure. See especially [0019], and Fig. 4 or Fig. 5. With respect to the embodiment of Fig. 4, see sphere body 22, protrusion 24, [0046], [0047], and [0049]. With respect to the embodiment of Fig. 5, see [0048]. 
	Although a plurality of spheres and a first protrusion engaging with a second protrusion are not shown, the reference teaches “a number of objects to connect together and form a blockage at the mouth of a fracture” in [0049]. Therefore, since a number of the objects (LCM from Fig. 4 or Fig. 5) connect together, it would be considered obvious for the protrusions to engage one another in order form the connected structures to form a blockage.  

With respect to claim 13, the reference teaches wherein each sphere of the plurality of spheres has a diameter in the range of 5 millimeter to 38 mm. Particularly, the reference teaches diameter greater than 1mm [0019], and teaches an example of 3mm [0046]. It would have been obvious to a person having ordinary skill in the art to provide for a diameter size range as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

 	With respect to claim 14, the reference teaches wherein the sphere body has a diameter in the range of 3 millimeters to 34 mm. Particularly, the reference teaches diameter greater than 1mm [0019], and teaches an example of 3mm [0046].  It would have been obvious to a person having ordinary skill in the art to provide for a diameter size range as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

 	With respect to claim 15, the reference does not explicitly teach wherein each protrusion of the plurality of substantially-straight protrusions is separated from an adjacent protrusion by a radial distance in the range of 100 to 450. However, it would be considered an obvious design choice to space the protrusions as desired in order to maximize interconnectivity.

 	With respect to claim 16, the reference teaches wherein each protrusion of the plurality of substantially-straight protrusions has a length and the sphere body has a diameter, wherein the ratio of the length to the diameter is in the range of 0. 1 to 3.5. Particularly, Fig. 5 has an aspect ratio of 2.6, which falls within the claimed range (see [0048]).  It would have been obvious to a person having ordinary skill in the art to provide for a ratio range as claimed for Fig. 4 insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        7/27/2021